COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Seal Security Solutions, LLC
Appellate case number:        01-22-00274-CV
Trial court case number:      2020-04316
Trial court:                  11th District Court of Harris County
       On April 11, 2022, relator, Seal Security Solutions, LLC, filed a petition for writ of
mandamus challenging two March 21, 2022 trial court orders, including: (1) an order
denying relator’s “Motion to Sever Crossclaim for Breach of Contract, Indemnification and
Defense Against [real party in interest] Sharpstown Civic Association, Inc.,” and (2) an
order denying relator’s “Motion to Compel. . . Cell Phone Authorization[s]” from real
parties in interest Leslie Nugent, Paul Kevin Nugent, and Michael Nugent.
       The Court requests a response to the petition for a writ of mandamus from real
party(ies) in interest. The response if any, is due no later than twenty days from the
date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris________
                    Acting individually  Acting for the Court

Date: ___April 14, 2022___